DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because 
Figure 14 shows 2 items 1400 which is confusing.
The description of figure 41 talks about items 1411 and 1412 but they are not labeled on figure 41.  Since there are so many drawings it would be helpful to point out where items 1411 and 1412 are in figure 41.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph [0228] mentions item 4510 not found in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 10C shows item 1030 not mentioned in the description.
Figure 11 shows item 1100 not mentioned in the description.
Figures 11A and 11B shows item A1’-An’ and B1’-Bn’ not mentioned in the description.
Figure 12A shows item p and p3 not mentioned in the description.
Figure 44 shows item 4300 not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 45, and 57 of copending Application No. 17/169467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application only contain obvious differences over the claims of application 17/169467.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of present application
Application 17/169467
 1. An acoustic output apparatus, comprising: 
39. An open earphone, comprising: 
a housing having an ear hook structure, wherein the housing is configured to be hung on an ear of a user without blocking an ear canal of the user; 
an earphone core including at least one acoustic driver for outputting sound though one or more sound guiding holes set on the acoustic output apparatus the at least one acoustic driver including a low-frequency acoustic driver that outputs sound, in a first frequency range, from at least two first sound guiding holes and a high-frequency acoustic driver that outputs sound, in a second frequency range, from at least two second sound guiding holes, the second frequency range including frequencies higher than the first frequency range;
at least one acoustic driver configured to generate sound that is emitted from at least one pair of sound guiding holes, wherein the at least one acoustic driver is located in a front end of the housing which is placed before the ear of the user, and the at least one pair of sound guiding holes are located on different end surfaces of the front end of the housing; and 


a battery configured to provide power to the at least acoustic driver, wherein the battery is located at a back end of the housing which is placed behind the ear of the user.
a Bluetooth low energy (BLE) module configured to establish communication between the acoustic output apparatus and a terminal device of a user.
57. The open earphone of claim 39, wherein the open earphone further includes a Bluetooth module for connecting the open earphone and other devices, wherein the Bluetooth module is located in the back end of the housing.

45. The open earphone of claim 39, wherein the at least one acoustic driver includes a first acoustic driver and a second acoustic driver, the at least one pair of sound guiding holes include a pair of first sound guiding holes and a pair of second sound guiding holes, wherein: the first acoustic driver emits sound within a first frequency range from the pair of first sound guiding holes through two first sound guiding tubes respectively, and the second acoustic driver emits sound within a second frequency range from the pair of second sound guiding holes through two second sound guiding tubes respectively, the second frequency range including a frequency higher than the first frequency range.


As above, the claims of 17/169467 teach all of the limitations of claim 1 except the Bluetooth Low Energy (BLE) module.  Although the claims of 17/169467 do not expressly disclose the BLE module, the examiner takes official notice that such a variety of Bluetooth was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use such a BLE module for the Bluetooth module in claim 57 of 17/169467 for the benefit of saving energy. Also since claim 45 and 57 are both dependent on claim 39, it would have been obvious to the designer they may use aspects of both to modify claim 39 for the benefit of having a dual driver device that can communicate via Bluetooth.  


 Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 47, and 57 of copending Application No. 17/169589 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application only contain obvious differences over the claims of application 17/169589.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of present application
Application 17/169589
 1. An acoustic output apparatus, comprising: 
 39. An open earphone, comprising: a housing having an ear hook structure, wherein the housing is configured to be hung on an ear of a user without blocking an ear canal of the user; and at least one acoustic driver configured to generate sound that is emitted from two sound guiding holes, the at least one acoustic driver being located in a front end of the housing, both of the two sound guiding holes being set on the front end of the housing and located before the ear of the user, a first sound guiding hole of the two sound guiding holes facing the ear canal of the user and having a first size, a second sound guiding hole of the two sound guiding holes being more distant from the ear canal of the user than the first sound guiding hole, the second sound guiding hole having a second size, a ratio between the first size and the second size being not greater than 2.
an earphone core including at least one acoustic driver for outputting sound though one or more sound guiding holes set on the acoustic output apparatus the at least one acoustic driver including a low-frequency acoustic driver that outputs sound, in a first frequency range, from at least two first sound guiding holes and a high-frequency acoustic driver that outputs sound, in a second frequency range, from at least two second sound guiding holes, the second frequency range including frequencies higher than the first frequency range;
47. The open earphone of claim 39, wherein the at least one acoustic driver includes a pair of first frequency speaker units and a pair of second frequency speaker units, wherein: the pair of first frequency speaker units emit sound within a first frequency range from two first sound guiding holes through two first sound guiding tubes, respectively, and the pair of second frequency speaker units emit sound within a second frequency range from two second sound guiding holes through two second sound guiding tubes, respectively, the second frequency range including a frequency higher than the first frequency range.
a Bluetooth low energy (BLE) module configured to establish communication between the acoustic output apparatus and a terminal device of a user.
57. The open earphone of claim 39, wherein the open earphone further includes a Bluetooth module for connecting the open earphone and other devices, wherein the Bluetooth module is located in a back end of the housing.


As above, the claims of 17/169589 teach all of the limitations of claim 1 except the Bluetooth Low Energy (BLE) module.  Although the claims of 17/169589 do not expressly disclose the BLE module, the examiner takes official notice that such a variety of Bluetooth was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use such a BLE module for the Bluetooth module in claim 57 of 17/169589 for the benefit of saving energy. Also since claim 47 and 57 are both dependent on claim 39, it would have been obvious to the designer they may use aspects of both to modify claim 39 for the benefit of having a dual driver device that can communicate via Bluetooth.  


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/320252 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application only contain obvious differences over the claims of application 17/320252.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of present application
Application 17/320252
 1. An acoustic output apparatus, comprising: 
 1. An acoustic output device, comprising: 

an earphone core including at least one acoustic driver for outputting sound though one or more sound guiding holes set on the acoustic output apparatus the at least one acoustic driver including a low-frequency acoustic driver that outputs sound, in a first frequency range, from at least two first sound guiding holes and a high-frequency acoustic driver that outputs sound, in a second frequency range, from at least two second sound guiding holes, the second frequency range including frequencies higher than the first frequency range;
an earphone core including at least one low-frequency acoustic driver and at least one high-frequency acoustic driver, the at least one low-frequency acoustic driver configured to output sounds from at least two first guiding holes, the at least one high-frequency acoustic driver configured to output sounds from at least two second guiding holes; a controller configured to direct the at least one low-frequency acoustic driver to output the sounds in a first frequency range and direct the at least one high-frequency acoustic driver to output the sounds in a second frequency range, the second frequency range including one or more frequencies higher than one or more frequencies in the first frequency range; 
a Bluetooth low energy (BLE) module configured to establish communication between the acoustic output apparatus and a terminal device of a user.
a Bluetooth module configured to connect the acoustic output device with at least one terminal device; and 


a button module configured to implement an interaction between a user of the acoustic output device and the acoustic output device.


As above, the claims of 17/320252 teach all of the limitations of claim 1 except the Bluetooth Low Energy (BLE) module.  Although the claims of 17/320252 do not expressly disclose the BLE module, the examiner takes official notice that such a variety of Bluetooth was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use such a BLE module for the Bluetooth module in claim 57 of 17/320252 for the benefit of saving energy. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
ACOUSTIC OUTPUT APPARATUS WITH DRIVERS IN MULTIPLE FREQUENCY RANGES AND BLUETOOTH LOW ENERGY RECEIVER.


Claim Objections
Claims 1, 3, 5-12, 14-22, and 24 objected to because of the following informalities:  

Claim 1 should include an “and” before “a Bluetooth low energy (BLE) module” since it is the last element in a list.

Claims 3, 5-12, 14-22, and 24 are objected to as being dependent on the above.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12, 14-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “including a low-frequency acoustic driver that outputs sound, in a first frequency range, … and a high-frequency acoustic driver that outputs sound, in a second frequency range, …, the second frequency range including frequencies higher than the first frequency range;” which is unclear.  It is unclear if this is intended to mean the low driver outputs sound all along the first frequency range, or only a part of it.  If the latter, an example of 2 full range drivers would meet the claim, wherein the full audio range is 20Hz-20kHz, the first frequency range could be 0Hz-1000kHz while the second frequency range could be 0Hz-1001kHz.  In this example the frequency ranges say nothing about the ability or functioning of the drivers.  This is a very broad limitation.  Perhaps the following could be used:
“including a low-frequency acoustic driver that outputs sound, across a first frequency range, … and a high-frequency acoustic driver that outputs sound, across a second frequency range, …, the second frequency range including frequencies higher than the first frequency range”.
Claims 3, 5-12, 14-22, and 24 are rejected as being dependent on the above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi (US 20190052954 A1) in view of Wakeland et al. (US 20190238971 A1).

Regarding claim 1, Rusconi discloses an acoustic output apparatus, comprising: 
an earphone core (figures 1-4, item 3, see paragraph [0032]) including at least one acoustic driver (speakers 5-7) for outputting sound though one or more sound guiding holes set on the acoustic output apparatus the at least one acoustic driver including a low-frequency acoustic driver (7) that outputs sound, in a first frequency range (at least from 0Hz-1000kHz, only says outputs sound within range, the range can be anything including larger than the audio band), from at least two first sound guiding holes (figures 1-4, items 13 and 19, see paragraph [0032]) and a high-frequency acoustic driver (5) that outputs sound, in a second frequency range (at least from 0Hz to 1001kHz), from at least two second sound guiding holes (figures 1-4, items 11 and 17, see paragraph [0032]), the second frequency range including frequencies higher than the first frequency range (from 1000kHz to 1001kHz, this just further describes the hypothetical ranges not the function of the drivers). 
Rusconi does not expressly disclose a Bluetooth low energy (BLE) module.
Wakeland discloses a Bluetooth low energy (BLE) module (paragraph [0047]) configured to establish communication between an acoustic output apparatus (at least 112 of figure 5, paragraph [0047], 202 of figure 6, paragraph [0048]) and a terminal device of a user (source of audio signals, see at least paragraph [0054]). 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the BLE module of Wakeland in the system of Rusconi for the benefit of receiving audio signals wirelessly in a low power manner.  Therefore, it would have been obvious to combine Wakeland with Rusconi to obtain the invention as specified in claim 1.


Regarding claim 3, Wakeland discloses wherein the BLE module enables transmission of audio data between the acoustic output apparatus and the terminal device (see at least paragraph [0054] and [0047]-[0048]).  

Regarding claim 12, although Rusconi does not expressly disclose noise cancelling, the examiner takes official notice that active noise canceling was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use such in the system of Rusconi for the benefit of hearing a clearer, noise free, audio signal.

Regarding claim 15, Rusconi discloses wherein the first frequency range and the second frequency range at least in part overlap (from 0Hz-1000kHz).
  
Regarding claim 17, Rusconi discloses wherein the low-frequency acoustic driver and the at least two first sound guiding holes form a first acoustic route (see figure 1), 
the high-frequency acoustic driver and the at least two second sound guiding holes form a second acoustic route (see figure 1), and 
the first acoustic route and the second acoustic route have different frequency selection characteristics (see figure 1, they are different shape, therefore inherently different resonance).  

Regarding claim 18, Rusconi discloses wherein there is a first distance between the two first sound guiding holes and a second distance between the two second sound guiding holes, the first distance being larger than the second distance (see figure 1).  

Regarding claim 19, Rusconi discloses further including: a supporting structure (4 of figures 1-4) configured to carry the low-frequency acoustic driver and the high-frequency acoustic driver and position the at least one first sound guiding holes and the at least one second sound guiding holes away from a position of a user's ear (22 is ear opening, see figures 1 and 2).  
Although Rusconi does not expressly disclose wherein two holes are positioned away from the ear, it would have been obvious to the designer than they may place the holes anywhere they choose, at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to position the at least two first sound guiding holes and the at least two second sound guiding holes away from a position of a user's ear in the system of Rusconi for the benefit of a wider soundfield.  

Regarding claim 20, Rusconi discloses wherein the at least two first sound guiding holes and the at least two second sound guiding holes are disposed on the supporting structure (see figures 1 and 2).  

Regarding claim 21, Rusconi discloses wherein sound output from the at least two first sound guiding holes has reversed phases (figure 1, on opposite sides of the driver).  


Allowable Subject Matter
Claims 5-11, 14, 16, 22, and 24 would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654   


/PAUL KIM/           Primary Examiner, Art Unit 2654